                 Case 1:21-cv-00300-SAB Document 5 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   AUGUSTIN YBARRA PEREZ,                            Case No. 1:21-cv-00300-SAB

12                   Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF No. 4)
15                   Defendant.

16

17         Plaintiff Augustin Ybarra Perez filed a complaint on March 2, 2021, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. On March 3, 2021, the

19 Court ordered Plaintiff to file a long form in forma pauperis application. (ECF No. 3.) On
20 March 5, 2021, Plaintiff filed a long form application. (ECF No. 4.) Plaintiff’s application

21 demonstrates entitlement to proceed without prepayment of fees.

22         Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

23 action, which directs that the summons and complaint shall be served within 20 days of the

24 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon

25 completion of service.

26         Accordingly, IT IS HEREBY ORDERED THAT:

27         1.       Plaintiff’s application to proceed in forma pauperis is GRANTED;

28         2.       The Clerk of Court is DIRECTED to issue a summons; and


                                                   1
                 Case 1:21-cv-00300-SAB Document 5 Filed 03/08/21 Page 2 of 2


 1          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 2                  summons, and this order upon the defendant if requested by the plaintiff.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        March 8, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
